Appeal from a decision of the State Industrial Board, which held in substance that the award herein should not be made against the Special Fund under section 25-a of the Workmen’s Compensation Law. Claimant suffered an injury to one of his eyes and received an award for temporary disability on July 7, 1921. On December 8, 1921, the State Industrial Board closed his case on the award made on July 7th. On March 9, 1922, claimant asked by letter for a reopening of his case. In reply thereto he was notified on March 14, 1922, to file a report showing some proof of permanent loss of vision. He did nothing more about the matter until October 7,1938, about sixteen and a half years later, when he submitted another application accompanied by the report of the physician. The case was thereupon reopened and liability was held to be chargeable against the employer and insurance carrier herein. The Board indicated that it had acted upon the application of March 9, 1922, and not upon the later application submitted in October, 1938. This decision is contrary to the most elementary requirements for a fair dispatch of claims, and also contrary to the rules of the Board relating to applications for rehearings as such rules existed in 1922. The long lapse of time is conclusive evidence that the application was abandoned. (Matter of Fallon v. New York Color & Chemical Co., 251 App. Div. 769; affd., 275 N. Y. 573; Matter of Speranza v. Loft, Inc., 253 App. Div. 177.) Decision reversed and matter remitted to the State Industrial Board for appropriate action to the end that the award herein be directed paid from the Special Fund under section 25-a of the Workmen’s Compensation Law, with costs against the State Industrial Board. Hill, P. J., Bliss, Heffernan, Sehenck and Foster, JJ., concur.